Citation Nr: 1706126	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  14-10 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1962 to December 1967 in the U.S. Army.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Subsequent to certification of this case to the Board, the Veteran submitted additional evidence in support of his claim accompanied by a waiver of initial RO consideration.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016); see also 38 U.S.C.A. § 7105(e)(1) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is etiologically related to his active service.

2.  The Veteran's bilateral tinnitus is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).
2.  The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran contends that his bilateral hearing loss and tinnitus were incurred as a result of his exposure to loud noise from aircraft engines and gunfire during his active military service.  For the reasons that follow, the Board finds that the Veteran's bilateral hearing loss and tinnitus are related to service and concludes that service connection is warranted.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  

Here, the Veteran has several diagnoses of bilateral hearing loss and tinnitus and the severity of his hearing loss in each ear meets the criteria for a disability as defined by 38 C.F.R. § 3.385.  See September 2016 Private Examination; May 2012 VA Examination Report; April 2010 VA Treatment Record.  Thus, the first Shedden requirement is satisfied.

Next, the evidence of record supports a finding that the Veteran sustained an in-service injury in the form of acoustic trauma.  The Veteran's service records indicate that he served as a rotary wing aviator.  As this military occupational specialty (MOS) has been determined by the Department of Defense to involve a "highly probable" likelihood of hazardous noise exposure, in-service noise exposure is conceded.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" likelihood of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  As a result, the second element of Shedden is satisfied as to both issues.   

The Board turns to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability.  The claims folder contains competing VA and private medical opinions that address this question.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As an initial matter, the Board notes that the Veteran's service treatment records show normal hearing both at entrance and at separation from service and no complaints related to hearing loss or tinnitus.  However, the Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, supra at 159; see also Godfrey v. Derwinski, 2 Vet. App. 352 (1992).
An April 2010 VA treatment record shows that the Veteran reported military noise exposure to artillery, aircraft, engines, and gunfire.  He also indicated that hearing protection was not used.  The Veteran reported that he had been a jet pilot for 33 years and that he used hearing protection in the right ear for 21 years and in the left ear for 12 years.  He indicated that his tinnitus started 15 to 20 years ago.  

During a May 2012 VA examination, the Veteran reported noise exposure in the military with no hearing protection worn.  He indicated that he had been an airline pilot from 1968 to 2000 and that, although he wore no hearing protection, there was "little noise."  He denied recreational noise exposure.  The Veteran reported the onset of tinnitus in the mid-1960s.  

During the September 2016 hearing, the Veteran testified that he experienced significant in-service noise exposure while serving as an Army aviator in Korea and Vietnam.  He indicated that he served six months on gunships that were armed with machine guns and rocket pods.  He also testified that during his last six months in Vietnam, he lived within 75 feet of a 105 Howitzer battery.  He indicated that he first noticed the tinnitus in September or October of 1967, before he left active service.  The Veteran also testified that although he was a commercial airline pilot after service, it is a misconception that there is significant noise inside the cockpit of commercial jet.  

Turning to the competing nexus opinions, a July 2012 VA examiner opined that the Veteran's current hearing loss and tinnitus did not result from acoustic trauma during military service because the service medical records documented normal hearing at separation.  The examiner also noted that the Veteran "has long history of post-military noise exposure as a pilot."  As for the Veteran's tinnitus, the examiner indicated that the Veteran's tinnitus was at least as likely as not a symptom of his bilateral hearing loss; however, the examiner opined that it was less likely as not related to service because the Veteran reported its onset "well after military discharge" during the April 2010 VA audiology consult.  

The Veteran also underwent a private audiological examination in September 2016.  The private examiner opined that it was at least as likely as not that the Veteran's hearing loss and tinnitus are the result of military noise exposure because prolonged exposure to high level of noise can cause damage to the inner ear structure and result in decreased hearing and tinnitus.  

The Board acknowledges that the September 2016 private physician did not review the Veteran's claims file.  However, the record reflects that he was familiar with the Veteran's history, to include his in-service and post-service noise exposure, and he did not rely upon any assumptions or information that would be inconsistent with the evidence in the claims file.  Moreover, although the VA examiner implied that the Veteran's hearing loss and tinnitus were more likely caused by post-service noise exposure as an airline pilot, the Veteran's treating physician was equally aware of the Veteran's occupational noise exposure, but nonetheless opined that the Veteran's hearing loss and tinnitus were related to his significant in-service noise exposure.  Thus, the opinion remains probative on the issue before the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Further, the Board finds that the July 2012 VA opinion is less probative for several reasons.  First, the examiner, in significant part, based his opinion on the lack of service treatment records documenting hearing loss or tinnitus.  Although the Veteran's service treatment records are silent for any complaints, treatment or diagnoses of bilateral hearing loss or tinnitus, the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau, 492 F.3d 1371 (Fed. Cir. 2007).  Moreover, regarding hearing loss, the opinion failed to consider whether the Veteran's current hearing loss is linked to service despite the lack of evidence of hearing loss in service.  See Hensley, supra.  Finally, although the examiner noted that the Veteran's auditory thresholds at separation were normal, the examiner did not address the significance of the fact that the Veteran's separation examination showed some hearing degradation compared to his entrance examination, even if not to an abnormal degree. 

Because of the highly probative positive evidence, and given the stated inadequacies of the VA examination opinion, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


